DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “regenerative braking determination unit” and “calculation unit” in claims 1 and 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6, 7, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (Pub. No.: US 2011/0049969 A1).
Regarding claim 1, Park discloses a regenerative braking system comprising:
 	a regenerative braking determination unit configured to determine whether or not a vehicle satisfies an entry condition for regenerative braking based on information collected by the vehicle (Sense braking force required by driver 202, FIG. 4);
 	a calculation unit configured to calculate a hydraulic braking torque according to a pressure of a master cylinder (“…sense braking force required by a driver through a master pressure or a pedal stroke and to perform hydraulic control to generate hydraulic braking force equal to a value obtained by subtracting regenerative braking force corresponding to regenerative braking torque” ¶ 26) and a target amount of a regenerative braking torque varied according to the pressure of the master cylinder, if the vehicle satisfies the entry condition (“…generate hydraulic braking force equal to a value obtained by subtracting regenerative braking force corresponding to regenerative braking torque from the braking force (total braking force) required by a driver” ¶ 26; See varied regenerative braking torque curve in FIG. 1 in relation to pressure  and total braking force); and
 	a controller configured to perform braking of the vehicle based on the target amount of the regenerative braking torque and the hydraulic braking torque (Total braking force FIG. 1, FIG. 2 and 212, FIG. 4).

Regarding claim 2, Park discloses the regenerative braking system, wherein the braking of the vehicle is performed based on a coast regenerative torque generated from a motor at a moment when tip-out caused by release of an accelerator pedal of the vehicle occurs (Deceleration as depicted in FIG. 1 and the controller sensing a brake force required by a driver inherently releases an accelerator pedal causing a coast which engages regenerative braking as the driver increases braking reading on the claimed “tip-out”).

Regarding claim 3, Park discloses the regenerative braking system, wherein:
a deceleration of the vehicle is generated by a sum of a total braking force and the coast regenerative torque; and the total braking force is defined by a sum of the target amount of the regenerative braking torque and the hydraulic braking torque (212, FIG. 4).

Regarding claim 4, Park discloses the regenerative braking system, wherein the information collected by the vehicle comprises at least one of an anti-lock braking system (ABS) state signal, a traction control system (TCS) state signal, a vehicle dynamic control (VDC) state signal, a vehicle speed, a wheel speed, a gear state, or the pressure of the master cylinder (Pressure, FIG. 1).

Regarding claim 6, Park discloses the regenerative braking system, wherein the target amount of the regenerative braking torque is calculated using an upper limit of the regenerative braking torque calculated by the controller, a coast regenerative torque when an accelerator pedal of the vehicle is released, and the pressure of the master cylinder (FIG. 1).
Regarding claim 7, Park discloses the regenerative braking system, wherein the calculation unit monitors the coast regenerative torque in real time so as to calculate the target amount of the regenerative braking torque (FIG. 1).

Regarding claim 9, Park discloses the regenerative braking system, wherein the calculation unit sets a plurality of pressure sections of the master cylinder and sets the target amount of the regenerative braking torque based on whether the pressure of the master cylinder is within any one of the pressure sections (Pressure, FIG. 1).

Regarding claim 13, Park discloses the regenerative braking system, wherein the controller maintains a hydraulic pressure caused by the pressure of the master cylinder, even if braking of the vehicle according to the target amount of the regenerative braking torque is performed (FIG. 1 and 210, FIG. 4).

Regarding claim 14, Park discloses a regenerative braking method comprising:
 	decelerating, by a controller, a vehicle based on a coast regenerative torque generated from a motor at a moment when tip-out caused by release of an accelerator pedal of the vehicle occurs (Deceleration as depicted in FIG. 1 and the controller sensing a brake force required by a driver inherently releases an accelerator pedal causing a coast which engages regenerative braking as the driver increases braking reading on the claimed “tip-out”);
 	determining, by a regenerative braking determination unit, whether or not the vehicle satisfies an entry condition for regenerative braking based on information collected by the vehicle (Sense braking force required by driver 202, FIG. 4);
 	calculating, by a calculation unit, a hydraulic braking torque according to a pressure of a master cylinder (“…sense braking force required by a driver through a master pressure or a pedal stroke and to perform hydraulic control to generate hydraulic braking force equal to a value obtained by subtracting regenerative braking force corresponding to regenerative braking torque” ¶ 26) and a target amount of a regenerative braking torque varied according to the pressure of the master cylinder, if the vehicle satisfies the entry condition (“…generate hydraulic braking force equal to a value obtained by subtracting regenerative braking force corresponding to regenerative braking torque from the braking force (total braking force) required by a driver” ¶ 26; See varied regenerative braking torque curve in FIG. 1 in relation to pressure and total braking force); and
 	performing, by the controller, braking of the vehicle based on the target amount of the regenerative braking torque and the hydraulic braking torque (Total braking force FIG. 1, FIG. 2 and 212, FIG. 4).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (Pub. No.: US 2011/0049969 A1) as applied to claims 4 and 14 above, and further in view of Hyun et al. (Pub. No.: US 2017/0096070 A1).
Regarding claim 5, Park teaches the regenerative braking system, wherein: the entry condition includes a case in which the pressure of the master cylinder is sensed (¶ 26).  Park is silent to the regenerative braking determination unit determines that the vehicle does not satisfy the entry condition, if slip of the vehicle occurs, a gear is in neutral, a defect of a motor of the vehicle is sensed, or a defect of an ABS of the vehicle is sensed.
 	However, in the same field of endeavor, Hyun teaches a method for controlling braking of regenerative braking in a cooperative control system which determines a wheel slip when the brake pedal is manipulated (See Abstract).  Accordingly, the regenerative braking is controlled during ABS operation (FIG. 4).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the regenerative braking taught by Park to determine that the vehicle does not satisfy the entry condition, if slip of the vehicle occurs as taught by Hyun to enhance the eco-friendly nature of electric vehicles by improving fuel efficiency via the co-operative control system (¶¶ 3-6).

Regarding claim 15, Hyun teaches the regenerative braking method wherein the determination as to whether or not the vehicle satisfies the entry condition comprises:
 determining that the vehicle does not satisfy the entry condition, if slip of the vehicle occurs, a gear is in neutral, or a defect of the motor of the vehicle is sensed (See Abstract and FIG. 4).
 	It would have been obvious to modify the teachings of Park to determine that the vehicle does not satisfy the entry condition, if slip of the vehicle occurs as taught by Hyun in order to enhance the eco-friendly nature of electric vehicles by improving fuel efficiency via the co-operative control system (¶¶ 3-6).

Allowable Subject Matter
Claims 8, 10 – 12 and 16 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knechtges (Patent No.: US 5,632,534) discloses a selective overall braking torque based on hydraulic and regenerative braking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663